UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

LINDSEY THOMAS

v. Civil No. 4

CITY OF BENOIT, MISSISSIPPI &
BILLIE WILLIAMS, in his individual
and official capacities

PLAINTIFF

l 8~cV-001 15-GHD-JMV

DEFENDANTS

 

MEMORANDUM OPINION

 

This Court has before it a motion to stay proceedings [17] iile<
Williams. Having considered the matter, the Court finds the motion shot

Backgroundl

\

Plaintiff Lindsey Thomas alleges that on January 1, 2017, Williz
the Chief of Police of the City of Benoitz, arrested him following an alte:
tween Thomas and another individual Compl. 1[1[ 9_16 [1]. Williams plac
car and drove away. Id. ‘|l 18. Instead of taking Thomas directly to the
drove to a night club in Benoit that he owned. Id. 1[ 20. Thomas claims
Williams threated to kill him if he ever had to arrest Thomas again. Id. 1[1[]
that Williams was about to carry out his threat, and so when William_
Thomas, still handcuffed, opened the car door in an attempt to escape
noticed however, and walked back towards the car, kicking it shut, and

the car. Id. 1]1[ 25_26. Williams Walked back towards the club, and Thom

to run away. Id. il 27. Williams, seeing Thomas run away, pulled his h

 

1 The facts contained below are taken from Thomas’s complaint as he alleged t

2 The Court is unsure if Williams is still Chief of Police

1 by the defendant Billie

11d be granted.

uns, who at the time Was

rcation that occurred be-

ed Thomas into his patrol

police station, Williams
that on a prior occasion,

21-22. Thomas believed

s went to enter the club,

. Id. 11 23-24. Williams,

telling Thomas to stay in

as again opened the door

andgun and fired several

r\Cm.

 

shots, one of which struck Thomas in the leg. Id. 1111 28-29. Thomas was apparently able to escape.

Id. 11 31.

Thomas brought the present § 1983 suit alleging that Williams vi
from unreasonable searches and seizures and that the City maintained ar
or custom of using malicious and excessive force that caused Williams t

On August 28, 2017, Williams was indicted on one count of aggr

olated his right to be free
1 official policy, practice,
o injure him.

avated assault in the Cir-

cuit Court of Bolivar County, Mississippi for shooting Thomas. Indictment [1-1]. Williams now

asks this Court to stay this case pending the resolution the criminal case

Analysis

The Court possesses inherent power over its docket and the dispc

against him.

)sition of cases to grant a

stay when necessary. “The decision whether . . . to stay civil litigation in deference to parallel

criminal proceedings is discretionary.” Um'ted States v. Simcho, 326 Fc
Cir.2009) (quoting Microfinancial, Inc. v. Premz'er Holz'days Int'l, Inc

Cir.2004)). “‘[T]he granting of a stay of civil proceedings due to pending

an extraordinary remedy, not to be granted lightly.”’ Id. at 792_93 (q
Worldwide Regl'stry, Inc., 197 B.R. 193, 195 (Bankr. E.D.N.Y.l996)). It

seeking the stay to overcome the “strong presumption in favor ofdiscove

zd. App'x 791, 792 (5th
'., 385 F.3d 72, 77 (lst
criminal investigation is
noting In re Who's Who
is the burden of the party

ry” and demonstrate why

a stay is warranted. UnitedStates v. Gieger Transfer Serv., 174 F.R.D. 382, 385 (S.D. Miss.

1997) (citing Milton Pollack, Parallel Civil and Crimz'nal Proceeding

(1990)).

District courts consider the following factors to evaluate Whethe

the extent to which the issues in the criminal case overlap With those pr

(2) the status of the criminal case, including whether the defendants ha

private interests of the plaintiffs in proceeding expeditiously, weighed

s, 129 F.R.D. 201, 209

r a stay is Warranted: (1)
esented in the civil case;
ve been indicted; (3) the

against the prejudice to

 

plaintiffs caused by the delay; (4) the private interests of and burden on the defendants; (5) the

interests of the courts; and (6) the public interest. U.S. ex rel. Magee v.
No. 1:09CV324-HSO-JMR, 2010 WL 2816658, at *4 (S.D. Miss. July 16
I. Extent of Overlap in Issues

“When the issues presented in the civil and criminal proceedings

compelled to grant a stay.” Mosing v. Boston, No. 6:14-CV-02608, 2017 l
La. Sept. 22, 2017). “The similarity of the issues underlying the civil ant
sidered the most important threshold issue in determining whether to g
Lloyds v. Wood, No. CIV A H-06-503, 2006 WL 3691115, at *2 (S.D. T

It first bears noting that Thomas makes two separate claims agaii
he makes a § 1983 claim against Williams for violating his right to be
searches and seizures by shooting him, as well as a common law assault a

he makes a § 1983 claim against the City of Benoit for holding an offic

caused Williams to violate his civil rights.

The issues presented by the civil claim against Williams and Wi

Lockheea’ Martz'n Corp.,

2010) (collecting cases).

overlap, courts often feel
NL 4228699, at *3 (W.D.
1 criminal actions is con-
rant a stay.” State Farm
ex. Dec. 12, 2006)

ust two defendants First,
' free from unreasonable
nd battery claim. Second,

ial policy or custom that

lliams’ pending criminal

case do not just overlap_they are identical. In each case the opposing party alleges that Williams

shot Thomas in the leg. The State of Mississippi seeks to hold him crimi

act, and Thomas alleges that the act violated his civil rights. Further, at

events occurred, Williams was the Chief of Police for the City of Benoit
icymaker for the City. Thomas’s complaint, and exhibits attached to it, al
dents of violence perpetuated by Williams. So, while the underlying issue

city are not identical, they are so substantially similar as to consider them

weighs in favor of granting a stay.

nally responsible for that
the time of these alleged
. He was the official pol-
lege several similar inci-
s of the claim against the

overlapping This factor

 

II. Status of the Criminal Case

The Court must also consider “the status of the related crimina
have a substantial effect on the balancing of the equities.” In re Aa'elphia (
02-1781, 2003 WL 22358819, at *4 (E.D. Pa. May 13, 2003). A stay is ‘
party to the civil action has already been indicted for the same conduct.”
cling Serv. v. Dunavant, No. 10-3153, 2012 WL 1357720, at * 3 (E.D. L

The pre/post-indictment consideration bears on the interests of t
Global X-Ray, No. 07-5755, 2008 WL 239752, at *2 (E.D. La. Jan. 29, 2
indictment has been issued, there is greater risk of self-incrimination.)
interests of the plaintiff and the court1 an indicted case is much more likel
and certain date, and thus the Court will not need to indefinitely delay p
investigative stage, however, has the potential to languish; an indictme
may never issue, and the risk to the defendant never truly ends until “the
tations has run-possibly several years hence.” Parallel Civz'l and Cr
F.R.D. at 204.

Here, Williams has been indicted for the conduct alleged in the cc
generally weighs toward granting a stay. But other facts bear mentionin

in this matter over a year ago. He has since continued the matter twice.3

 

3 According to Williams this was because his criminal defense counsel suffere
quired surgery. The Court certainly understands that medical issues sometimes r
tinuing matters. Nonetheless, that is still a delay that must considered in balancin
of this case.

 

. proceedings, which can
jommc’ns Sec. Litig., No.
most appropriate when a
Modern American Recy-
a. Apr. 19, 2012).
he defendant. LeBouefv.
008) (“Where a criminal
But it also bears on the
y to be resolved in a near
‘oceedings. A case in the
nt or criminal complaint
* criminal statute of limi-

'minal Proceedings, 129

mplaint. Thus, the factor
g. Williams was indicted

As a result, his criminal

d a health problem that re-
equire postponing and con-
g the interests of the parties

trial will not take place before October 2019, approximately one year from now.4 The length of
this delay undermines another reason why post-indictment criminal actions are more likely to war-
rant a stay. When a federal criminal case is in the post-indictment stage “the prejudice to the plain-
tiffs in the civil case is reduced since the criminal case will likely be quickly resolved due to Speedy
Trial Act considerations Trustees of Plumbers & Pipejitters Nat. Pen:ion Fund v. Transworld
Mech., Inc., 886 F. Supp. 1134, 1139 (S.D.N.Y. 1995). The Speedy Trial Act generally requires
cases to be tried within 70 days of arraignment 18 U.S.C. § 3161. Mississippi law, however, pro-
vides 270 days between arraignment and trial. Miss. Code Ann. § 99-17-1.

All that is to say that one justification normally given for granting a stay-indicted criminal
cases are more likely to be resolved soon-is lacking in this case. It wil be at least a year before

Williams criminal matter is resolved. Accordingly, the Court finds that this factor does not weigh

in favor of a stay.

III. Plaintiff’ s Interest
The Court must also consider “the private interests of the plaintiffs in proceeding expedi-
tiously, weighed against the prejudice to plaintiffs caused by the delay.”

U.S. ex rel. Gonzalez v. Fresenius Med. Care N. Am., 571 F. Supp. 1

2008). “Plaintiffs have a legitimate interest in the expeditious resolution

2d 758, 762 (W.D. Tex.

of their case.” Plumbers

& Pipefz`tters, 886 F. Supp. at 1140. However, “courts may insist that the plaintiff establish more

prejudice than simply a delay in his right to expeditiously pursue his claim,”

 

4 This year long delay is, in part, a product of the organization of Mississippi’s state court system. The
circuit courts that hear felony criminal cases in Mississippi still “ride circuit.” Jt.dges within a circuit travel
to the individual counties making up the circuit and hear cases originating from a particular county during
that county’s set term of court. See Miss. Code Ann. § 9-7~3. Because some ci cuits have few judges and
many counties, some counties, such as Bolivar County where Williams was inhicted, may only have two
court terms per year in which criminal cases are tried.

 

Alcala v. Texas Webb Cty., 625 F. Supp. 2d 391, 405 (S.D. Tex. 2009) t
ted).

Thomas contends that the delay Williams seeks will result in fad
sion of evidence that will prejudice his claims. “[C]ourts recognize that
of evidence and duly frustrate a plaintiffs ability to put on an effective <
ted).

This factor weighs against a stay for two reasons. First, the Cour
terest in pursuing his claim not just against Williams but against the C

volves more than one claim against more than one defendant, and so a sta

internal quotations omit-

ed memories and the ero-
delay can lead to the loss

:ase.” ]d. (citations omit-

t considers Thomas’s in-
ity as well. This case in-

y would prohibit Thomas

from pursuing his claim against the City, which has no Fifth Amendment interest.

Second, the underlying incident that spawned this case occurred

because Thomas claims that the City’s official policies and customs caus

on January l, 2017, and

ed the constitutional vio-

lation, evidence pertaining to that claim Would necessarily originate pric r to that date. Given that

Williams criminal trial will, at the earliest, commence in October 2019, if a stay were granted,

Thomas would not be able to begin discovery until almost three years

occurred. The Court finds that such a long delay would prejudice Thom

after the alleged events

.as’s ability to gather evi-

dence through discovery. Accordingly, this factor weighs against granting the stay.

IV. Defendant’s Interest

Next, the Court “considers the private interests of the defendant in securing the stay and

the burden that would result if the stay is denied.” Bean v. Alcorta, 220 F.

Supp. 3d 772, 777 (W.D.

Tex. 2016) (citing Gonazalez, 571 F. Supp.2d at 762). “When faced with related simultaneous civil

and criminal proceedings, a defendant is burdened by ‘being compelled t

ing his Fifi;h Amendment rights or jeopardize his defense in the civil suit

ence may be drawn from [his] silence.”’ Gonzalez, 571 F. Supp.2d

o choose between invok-
, where an adverse infer-

at 765 (citing S.E.C. v.

 

AmeriFirst Funding, Inc., No. CIV A 307-CV-1188-D, 2008 WL 8660<
17, 2008)). However, Williams bears the burden of making a “a specific

will suffer without a stay and why other methods of protecting its ir

55, at *4 (N.D. Tex. Mar.
showing of the harm [he]

rterests are insufficient.”

United States v. 6600 N. Mesa (In re Ramu Corp.), 903 F.2d 312, 320 (5th Cir. 1990).

Williams claims that making him answer discovery will prejudi
choose between invoking his Fifth Amendment right against self-incrimi
case. Thomas argues that any prejudice Williams may suffer is lessened
does not intend to depose Williams or propound any discovery on hirr
occurred on January 1, 2017 that gave rise to the criminal indictment

Williams, as the Court earlier noted, was the Chief of Police at time the ir

se him by forcing him to
nation and defending this
by the fact that Thomas
_ regarding the facts that
While that may be true

rcident occurred. Thomas

will almost certainly have to depose and propound discovery on him about the practices of the

Benoit Police Department. And because Thomas’s complaint alleges that
excessive force was an official practice of the department, it is apparent t
on those practices Will likely touch on matters in which he has a Fifth 1
cordingly, the Court finds this factor to favor a stay.

V. Court’s Interest

the use of malicious and
hat questioning Williams

mendment interest. Ac-

The Court must also consider its own interest both in judicial expedience and in judicial

economy. “[T]he Court has an interest in moving its cases ‘to an expediti
rel. Shank v. Lewis Enterprises, Inc., No. CIV. 04-CV-4105-JPG, 2006 ‘
Ill. Apr. 21, 2006) (Nowaczyk v. Matingas, 146 F.R.D. 169, 175 (N.D.I'll. 1993)). But the Court
also has an interest in appropriately managing judicial resources and “[1

defendant as a result of the entry of a plea or following a trial can contr

narrowing of issues in dispute in the overlapping civil cases and promote

tion not only by that defendant but also by co-defendants who do not face

:)us conclusion.”’ U.S. ex

NL 1064072, at *5 (S.D.

,]he conviction of a civil
ibute significantly to the
settlement of civil litiga-

z criminal charges.” In re

 

Worldcom, Inc. Sec. Litig., No. 02 CIV. 3288 (DLC), 2002 WL 317295
5, 2002). Further, there is always “a possibility that the Court will have tr
of Fifth Amendment privilege and objections to specific information requ
process.” Alcala, 625 F. Supp. 2d at 406.

On the one hand, due to the overlap in issues in the two cases, th
likely be streamlined if Williams’ criminal case is resolved before dis
discussed earlier, discovery on the claims against the City will likely t
Williams has a Fifth Amendment interests, the Colnt anticipates it will
Filth Amendment privilege, even if Williams is not asked specifically ab
l, 2017 .

On the other hand, stayihg this case will result in discovery begin

a year and a half since the case was filed. The Court is also mindful that

01, at *8 (S.D.N.Y. Dec.
J rule on selective claims

ests during the discovery

is issues in this case will
covery. And because, as
ouch on issues in which
need to rule on claims of

out the events of January

ning, at the earliest, over

Williams criminal trial is

not actually set for a date certain yet. On balance, however, the Court finds this factor weighs in

favor of the stay.

VI. Public’s interest

Finally, the Cotut must consider the public’s interest “in l
through criminal investigation and prosccution.” Mosing 2017 WL 4228

cuit has said that:

aw enforcement efforts

599, at *4. The Fifth Cir-

The very fact that there is clear distinction between civil and crimi-
nal actions requires a government policy determination of priority:

which case should be tried first. Administrative policy giv
to the public interest in law enforcement This seems so
and wise that a trial judge should give substantial weig
balancing the policy against the right of a civil litigant to
bly prompt determination of his civil claims or

ss priority
necessary
ht to it in
1 reasona-
liabilities

 

Campbell v. Eastland, 307 F.2d 478, 487 (5th Cir. 1962). Thus, the plain

tiff’ s interest in proceed-

ing in the case Without delay is “subservient to law enforcement’s prerogative” once an indictment

has been issued. Lee v. Ackal, No. CV 15-00754, 2016 WL 1690319, z
2016), This factor weighs in favor of granting a stay.

Conclusion

Considering the appropriate factors, the Court finds that a stay 1
This is so because, even though Thomas states he Will not seek discover
the alleged shooting on January 1, 2017, it seems reasonably certain he w
Williams about related matters in prosecuting his case against the City. T
it likely that Williams will be asked about matters where he will wish to
ment right against self-incrimination Though, Thomas has a strong inter
resolution to this case, that interest does not outweigh the likely prejudic
allowing discovery to proceed.

Accordingly, the motion is granted, A separate order shall issue.

This the \)b/ day of October, 2018.

jarth

sENIoR U.s. Dlsr

lt *4 (W.D. La. Apr. 25,

s warranted in this case,

y against Williams about
ill seek discovery against

he Court, therefore, finds

invoke his Fifth Amend-

est in obtaining a prompt

s Williams will suffer by

/
LA/L@,@a»`.)
RICT JUDGE

 

